417 F.2d 197
Isom BEAMS, Administrator of the Estate of Jackson Barnett, Deceased, Appellants,v.UNITED STATES of America, Appellee.
No. 190-69.
United States Court of Appeals Tenth Circuit.
October 21, 1969.

C. H. Rosenstein, Tulsa, Okl. (Jay W. Whitney, Tulsa, Okl., on the brief), for appellants.
Carolyn R. Just, Atty., Dept. of Justice, Washington, D. C. (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson and Crombie J. D. Garrett, Attys., Dept. of Justice, Washington, D. C., on the brief), for appellee.
Before HILL, SETH and HOLLOWAY, Circuit Judges.
PER CURIAM.


1
Appellants, as heirs of Jackson Barnett, deceased, seek to recover income taxes paid to appellee on income derived from the reinvestment of oil royalty income. The royalty income is from lands held in trust by the Department of Interior, which lands were allotted to Jackson Barnett, a full-blood Creek Indian. The royalty income has been reinvested by the trustee and the narrow legal question in the case concerns the right of appellee to levy and collect income taxes upon this reinvestment income. The trial court decided the case on stipulated facts and denied recovery.


2
We fully agree with the trial judge and for the reasons, so ably expressed by him in a memorandum opinion published in 294 F. Supp. 1218.


3
We affirm.